Appeal by the defendant from a judgment of the Supreme Court, Queens County (Linakis, J.), rendered March 20, 1989, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal facilitation in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the manila envelope upon which the police officer made some notations was properly admitted into evidence, and the court did not improvidently exercise its discretion in permitting the jurors to examine the envelope during deliberations (see, CPL 310.20 [1]; cf., People v Bouton, 50 NY2d 130). Kooper, J. P., Sullivan, Miller and O’Brien, JJ., concur.